Citation Nr: 0508673	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-26 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including secondary to inservice herbicide exposure.

2.  Entitlement to service connection for residuals of 
detached retina. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hypertension.

6.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of a gunshot wound to the right 
ankle.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969.

This case came to the Board of Veterans' Appeals (Board) from 
a July 1997 RO decision that denied service connection for a 
heart disability (coronary artery disease with status post 
coronary artery bypass graft) and for residuals of detached 
retina.  The RO's decision also found that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for a right leg disability, 
stomach disability, and hypertension.  Finally, the RO's July 
1997 decision denied an increased (compensable) disability 
rating for service-connected gunshot wound scar of the right 
medial ankle.  The veteran filed a notice of disagreement 
with this decision in August 1997.  In September 1997, the RO 
issued statement of the case, and that same month, the 
veteran timely perfected his appeal.

In April 1999, the RO issued a rating decision that, in 
pertinent part, granted an increased disability rating of 10 
percent for residuals of gunshot wound, medial right ankle, 
effective from March 1997.  The veteran has continued to seek 
a higher rating for this condition.

During the course of this appeal, the veteran filed a claim 
seeking service connection for diabetes mellitus.  In March 
2002, the RO issued a rating decision which denied service 
connection for diabetes mellitus, including due to inservice 
exposure to herbicide agents.  The veteran subsequently 
perfected his appeal of this decision.

In January 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

In May 2003, the Board issued a decision which denied service 
connection for diabetes mellitus.  The Board then remanded 
the remaining issues on appeal herein to ensure compliance 
with the Veterans Claims Assistance Act of 2000.

The issue of an increased disability rating in excess of 10 
percent for residuals of a gunshot wound to the right ankle 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's current heart disability, diagnosed as 
coronary artery disease, status post coronary artery bypass 
graft, began many years after service and was not caused by 
any incident of service.

2.  The veteran's current residuals of detached retinas, 
bilaterally, began many years after service and was not 
caused by any incident of service.

3.  Refractive error of the eyes is a congenital or 
developmental defect and is not considered a disease or 
injury under the law for VA disability compensation purposes.
 
4.  In unappealed August 1987 and December 1992 RO decisions, 
the claims for service connection for right leg disability, 
stomach disorder with diarrhea and indigestion, and for 
hypertension (high blood pressure) were denied.  Evidence 
received since that time is cumulative or redundant, or it is 
not so significant that it must be considered in order to 
fairly decide the merits of any of these claims.


CONCLUSIONS OF LAW

1.  A chronic heart disability was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Residuals of a detached retinas, bilaterally, were not 
incurred in or aggravated during the veteran's military 
service.  38 U.S.C.A. §§ 101 (22) and (24), 106, 1131 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303, 3.307, 3.309 (2004).

3.  Service connection is legally prohibited for refractive 
error.  38 C.F.R. §§ C.F.R. §§ 3.303(c), 4.9 (2004); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

4.  New and material evidence has not been submitted to 
reopen the claim for service connection for a right leg 
disability, and the August 1987 and December 1992 RO 
decisions remain final.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).

5.  New and material evidence has not been submitted to 
reopen the claim for service connection for a stomach 
disability, and the August 1987 and December 1992 RO 
decisions remain final.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).

6.  New and material evidence has not been submitted to 
reopen the claim for service connection for a hypertension, 
and the August 1987 and December 1992 RO decisions remain 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.  

For historical purposes, the Board notes that the veteran 
served on active duty in the Army from March 1967 to April 
1969, including service in the Republic of Vietnam.  His 
report of separation, Form DD 214, noted his inservice 
specialty as a medical specialist, and indicated that he was 
awarded, in part, a Combat Medical Badge and an Air Medal.

I.  Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
organic heart disease and hypertension, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran is claiming service connection for a heart 
disability and for residuals of a detached retina.  He 
attributes these conditions to his active duty service, 
including inservice exposure to herbicide agents (including 
Agent Orange).

As the veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era, service connection for 
specified diseases will be presumed if they are manifest to a 
compensable degree within specified periods after service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
Board notes that heart disease and retinal detachment are not 
listed as one of the specified diseases subject to 
presumptive service connection based on Vietnam Agent Orange 
exposure.  Id.  
Therefore, service connection is not warranted for either of 
these conditions under the Agent Orange provisions. Id.  
However, service connection under a direct basis for each 
condition must also be considered. See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  

Heart Disability

A review of the veteran's service medical records is 
completely silent as to any complaints of, treatment for, or 
diagnosis of a chronic heart condition.  His initial 
enlistment examination, performed in March 1967, noted that 
his heart was normal.  The report also listed a blood 
pressure reading of 130/78.  His discharge examination, 
performed in April 1969, noted that his heart was normal.  
The report also listed a blood pressure reading, however, it 
is illegible.  Soon after his discharge from the service, a 
VA physical examination was conducted in June 1969.  This 
report noted that his cardiovascular system was normal.  It 
also listed a blood pressure reading of 110/70.  It also 
noted that his cardiovascular system was normal.  

The first post service evidence noting a chronic heart 
disability, or any cardiovascular disorder is not until May 
1987.  The report listed the veteran's blood pressure as 
158/100, and noted his history of headaches for the past four 
weeks.  Thereafter, the veteran is shown to have undergone 
double bypass surgery in May 1996.  A VA general physical 
examination, performed in October 1997, concluded with 
diagnoses of vascular hypertension, arteriosclerotic 
cardiovascular disease, status post treatment of myocardial 
infarction in May 1996; and status postoperative two vessel 
coronary artery bypass graft in May 1996.

The evidence shows that the veteran's current heart 
disability was not present during service or in the first 
post service year, and the medical evidence does not link his 
current condition to his active duty service.  The first 
evidence of any cardiovascular disorder in this case, 
consisting of a high blood pressure reading, is not seen 
until May 1987, eighteen years after the veteran's discharge 
from the service.  

At the hearing before the Board, the veteran's representative 
indicated that a post service treatment record showed a 
history of hypertension since 1967.  This notation is 
included in a letter dated in January 1997, from R. Butner, 
M.D.  After reviewing this letter, the Board finds that the 
notation is either a typo, or based entirely upon the 
veteran's own narrative history.   As noted above, his 
service medical records are silent as to any cardiovascular 
complaints, and a post service VA physical examination, 
performed in June 1969, listed the veteran's blood pressure 
as 110/70.  Thereafter, there is no objective blood pressure 
readings listed until May 1987.

Despite the veteran's contentions that his current heart 
disability is related to service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition. Espiritu v. Derwinski, 2. Vet. App. 492 
(1992).

The weight of the credible evidence demonstrates that the 
veteran's current heart disability began after his active 
duty and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Detached Retina

The veteran's enlistment examination, performed in March 
1967, noted uncorrected visual acuity for distant vision of 
20/70, in both the right and left eye, and visual acuity for 
near vision of 20/70, in both the right and left eye.  The 
report noted a diagnosis of defective vision.  A report of 
his medical history, completed at that time, noted that he 
had a history of wearing glasses or contact lenses.  Service 
medical records are negative for any diagnosis of eye disease 
or injury.  His discharge examination, performed in April 
1969, noted that his eyes were normal.  The report noted 
uncorrected visual acuity for distant vision of 20/70, for 
both the right and left eye.  A medical history report, 
completed by the veteran in April 1969, noted a history of 
having worn glasses or contact lenses.  He also denied any 
history of eye trouble.  A post service VA physical 
examination, performed in June 1969, was silent as to any 
vision-related complaints.  Physical examination revealed his 
eyes to be normal.  

In March 1997, the veteran filed his present claim seeking, 
in part, service connection for residuals of a detached 
retina.  He noted that he underwent surgery for this 
condition in January 1997.  He contends that this condition 
was caused by or aggravated by his military service.  On his 
substantive appeal form, filed in September 1997, he 
indicated that his detached retina was caused by his 
hypertension, which he attributed to his inservice exposure 
to combat.  At the hearing before the Board in January 2003, 
he testified that he has been treated for detached retinas in 
both eyes.  He also reported that he first had problems with 
a detached retina in 1997.  

A treatment report, dated January 8, 1997, noted that the 
veteran's history of having lost vision in his left eye one 
day earlier.  A follow-up treatment report, dated in January 
1997, stated that on January 7, 1997, the veteran experienced 
a few light flashes and the appearance of a black spot in the 
central visual field of his left eye.  The report noted that 
"[p]ast ocular history was negative except for correction 
for high myopia."  The report concluded with impressions of 
high myopia, both eyes; myopic macular degeneration, right 
eye; and bullous rhegmatogenous retinal detachment of the 
left eye.  That same month, the veteran underwent Scleral 
buckling surgery, left eye.  The operative report noted pre- 
and post-operative diagnoses of rhegmatogenous retinal 
detachment, left eye.  The veteran was subsequently found to 
have an infected Scleral buckle, left eye, and underwent 
another surgical procedure to remove the Scleral buckle in 
July 1997.  He was subsequently found to have a mature 
cataract of the left eye.  In November 1997, the veteran 
underwent an extracapsular cataract extraction with posterior 
chamber intraocular lens of the left eye.  

In January 2000, the veteran sought treatment for his right 
eye.  He reported a one day history of symptoms of seeing 
through a black film in that eye.  It was described as 
similar to what happened when the retina in his left eye 
detached.  That same month, he underwent pars plana 
vitrectomy for retinal detachment of the right eye, which was 
complicated by a suprachoroidal hemorrhage.  He later 
underwent an anterior chamber washout of the right eye.  In 
February 2000, he underwent a second anterior chamber 
washout, pars plana vitrectomy, lensectomy, and endolaser of 
the right eye.  In September 2000, he underwent a secondary 
anterior chamber interocular lens implantation in the right 
eye.  The report noted a postoperative diagnosis of 
pseudophakia in the right eye.

Refractive error of the eye is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.9.  Therefore, there is no basis for 
service connection for chronic disorder in service or for 
disorder seen in service with continuous symptoms thereafter. 
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

The evidence shows that the veteran's current residuals of 
detached retinas, bilaterally, were not present during 
service or in the first post service year, and the medical 
evidence does not link his current condition to his active 
duty service.  The first evidence of an eye disorder is shown 
in January 1997, some twenty-six years after the veteran's 
discharge from the service.  

Despite the veteran's contentions that his current eye 
disability is related to service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition. Espiritu v. Derwinski, 2. Vet. App. 492 
(1992).  The Board also notes that the veteran has been 
denied service connection for diabetes mellitus.

The weight of the credible evidence demonstrates that the 
veteran's residuals of bilateral retinal detachment began 
years after his active duty and was not caused by any 
incident of service.  This condition was neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Reopening Claims Based on New and Material Evidence

The veteran is seeking to reopen his claims for service 
connection for right leg disability, stomach disability, and 
hypertension.  The RO denied service connection for all three 
of these conditions in an August 1987 decision.  Notice of 
this decision was sent that same month, and it was not 
appealed by the veteran.  An application to reopen all three 
of these claims was denied in an unappealed December 1992 RO 
decision.  Those RO decisions are final, with the exception 
that the claim may be reopened if new and material evidence 
has been submitted since the last of these decisions.  If the 
claim is so reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran filed his 
application to reopen before that date, and thus the new 
version does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).]

Evidence available at the time of the unappealed August 1987 
RO decision showed the veteran served on active duty in the 
Army from March 1967 to April 1969, including service in 
Vietnam.  It also showed that he had been awarded a Combat 
Medical Badge and an Air Medal.  His service medical records, 
including entrance and discharge examinations were included 
in the record, as was a post service VA physical examination, 
dated in June 1969.

Records received since the August 1987 and the December 1992 
decisions (the veteran submitted no additional evidence in 
1992, simply an application to reopen) include: private and 
VA medical treatment records, dated from 1996 to 2001; VA 
examination reports, dated in 1997 and 2001; the veteran 
statements filed herein, and his testimony before the Board 
in January 2003.

Right Leg Disability

At the time of the RO's August 1987 decision, the veteran 
claimed that he had sustained an injury to his right leg in a 
jeep wreck during service.  The RO denied his claim as there 
was no evidence of treatment of this condition during 
service, and there was no showing of a current right knee 
disability related to his active duty service.

Since the RO's August 1987 decision which denied service 
connection, the veteran has submitted some duplicate records 
which were already considered.  Such redundant evidence is 
not new.  

He has also submitted numerous additional medical records 
showing treatment for a right knee disorder beginning in 
1997.  X-ray examination of the knees, performed in 1997, 
revealed arthritic changes in both knees, slightly more 
extensive on the right side.  A VA general physical 
examination report, dated in October 1997, noted the 
veteran's history of an injury to his right knee in either 
December 1968 or January 1969 when he was in a jeep accident 
and bruised up his right knee.  He indicated that he did not 
go see a physician regarding this condition until 1971.  A VA 
examination for joints, performed in October 1997, noted his 
complaints of an old right knee injury.  The VA examiner 
noted the veteran's allegations that this occurred in 
service, and also noted that it is not shown on the records.  
The report noted that he was status post operative medial 
meniscectomy and status post operative collateral ligament 
repair with minor limited mobility.  A hospitalization 
report, dated in September 1999, noted a discharge diagnosis 
of right knee degenerative joint disease, status right total 
knee arthroplasty.  The report also noted the veteran's 
history of two knee surgeries in his right knee in the 1970s.  

The Board notes that the veteran has reported receiving 
private treatment for his right knee beginning in the 1970's.  
Specifically, he testified at his hearing before the Board 
that he had right knee surgery performed at the Pasadena 
Bayshore Hospital.  He has failed, however, to provide a 
completed VA Form 21-4142 to enable the RO to seek this 
evidence on his behalf.  The Board also notes that the 
veteran failed to provide this information pursuant to his 
initial claim for this condition, which was denied by the RO 
in August 1987.

The additional medical evidence received in this case since 
the RO's August 1987 and December 1992 decisions is not 
material as it does not link the veteran's current right leg 
(knee) disability to service.  A right leg disability was not 
previous shown inservice, and there still is no medical 
evidence otherwise linking the veteran's current condition to 
his active duty service. 

The veteran's allegations of a right leg disability resulting 
from an inservice jeep accident were previously considered in 
the RO's March 1987 decision.  The veteran's lay statements, 
and testimony, in this regard are cumulative or redundant, 
not new.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
The additional lay statements and testimony on causation are 
not competent or material evidence, since laymen are not 
competent to give medical opinions on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board finds that new and material evidence has not been 
submitted to reopen the August 1987 and December 1992 RO 
decisions which denied service connection for a right leg 
disability, and thus the earlier decisions are final.

Stomach Disability

When the RO denied the veteran's original claim for service 
connection for a stomach disorder with diarrhea and 
indigestion in August 1987, it considered the veteran's 
service medical records which were silent as to any 
complaints of or treatment for a stomach disorder.  His 
discharge examination, performed in April 1969, revealed no 
relevant abnormality on clinical evaluation.  A medical 
history report, completed by the veteran at that time, denied 
any history of frequent indigestion and denied having stomach 
trouble.  Also before the RO at that time was the post 
service VA physical examination report, dated in June 1969, 
which was silent as to any complaints of a stomach disorder, 
and also listed that the veteran digestive system was normal.  
Based on this evidence, the RO's August 1987 decision 
concluded that there was no evidence of a chronic inservice 
stomach disability having been incurred during the veteran's 
active duty service.

Evidence submitted since August 1987 RO decision includes 
private and VA post service medical treatment records dating 
back to 1996.  A VA general physical examination, performed 
in October 1997, noted diagnoses of reflux and gastro 
esophageal reflux disease.  However, none of these records 
link any current chronic stomach disorder to the veteran's 
active duty service, over twenty-five years earlier. Thus, 
the additional medical evidence is not material evidence 
since it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

As a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition, and his 
statements on such matters are not material evidence to 
reopen the claim.  38 C.F.R. § 3.156; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Under these circumstances, the Board concludes that new and 
material evidence has not been submitted since the August 
1987 and December 1992 RO decisions which denied service 
connection for a stomach disability.  Thus, the claim has not 
been reopened, and the earlier decisions are final.

Hypertension

When the RO denied the veteran's original claim for service 
connection for hypertension (high blood pressure) in August 
1987, it concluded that there was no showing of hypertension 
during service, or within the first post service year.  
Records before the RO at that time, including his service 
medical records and a post service VA in June 1969, were 
silent as to any complaints of, or treatment for 
hypertension.  A treatment report, dated in May 1987, noted a 
high blood pressure reading of 158/100.  However, there was 
no evidence to link the post-service reading of high blood 
pressure with the veteran's active duty service, eighteen 
years earlier.

Evidence submitted since August 1987 RO decision includes 
additional notations of and treatment for high blood 
pressure, but none earlier than 1997.  The evidence also 
shows treatment for heart disability, including diagnoses of 
coronary artery disease and congestive heart failure.  
Nonetheless, the additional medical evidence, noting 
hypertension years after service, is cumulative or redundant.  
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  There are 
no medical records linking the veteran's current hypertension 
to service.  The additional medical evidence is plainly not 
material.  38 C.F.R. § 3.156.

As a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition, and his 
statements on such matters are not material evidence to 
reopen the claim.  38 C.F.R. § 3.156; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Under these circumstances, the Board concludes that new and 
material evidence has not been submitted since the August 
1987 and December 1992 RO decisions which denied service 
connection for hypertension.  Thus, the claim has not been 
reopened, and the earlier decisions are final.

III.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that was not possible since the VCAA became law after 
the applicable RO decisions rendered in this case.  
Nevertheless, the Board finds that the veteran has been 
provided VCAA content complying notice and proper VA process 
on all claims decided herein.  Thus, any defect as to the 
timing of the notice is harmless.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

An August 2003 letter from the RO advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertained to the claims.  He was specifically advised that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally, he was advised of what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the August 2003 VCAA letter, and the March 2004 supplement 
statement of the case, as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  Under these 
circumstances, the Board considers VA's notice requirements 
met.  

With respect to the VA's duty to assist, the RO has obtained, 
where possible, all relevant evidence identified by the 
veteran.  Although the veteran has referred to additional 
private post service private medical treatment received in 
1970s, he has failed to provide a completed VA Form 21-4142 
to enable the RO to seek this evidence on his behalf.  Most 
recently, the August 2003 VCAA letter informed the veteran of 
the evidence in the record, and stated that if he has 
"received treatment with private physicians, please complete 
and return VA Form 21-4142 so that we may request those 
records."  He failed to do so.  The Board also notes that 
the veteran did provide releases for the RO to obtain records 
from multiple other private treatment providers and all of 
these records were obtained by the RO.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  As for the claims herein, the Board 
concludes that a VA examination is not required.  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id. 

The veteran was not provided VA examinations in connection 
with his claims for service connection for a heart disorder 
and for residuals of a detached retina.  Neither of these 
conditions were shown in service, or for many years 
thereafter.  
Although the veteran has submitted evidence showing a current 
diagnosis for each of these conditions, no continuity of 
treatment is shown.  Thus, the Board does not find a medical 
opinion to be necessary to make a decision on these claims.  
The Board also notes that the remaining issues involve claims 
to reopen based upon new and material evidence, which has not 
been shown.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

Service connection for a heart disability is denied.

Service connection for residuals of a detached retina is 
denied.

The application to reopen the claim for service connection 
for a right leg disability is denied.

The application to reopen the claim for service connection 
for a stomach disability is denied.

The application to reopen the claim for service connection 
for hypertension is denied.


REMAND

The veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected residuals of a 
gunshot wound to the right ankle.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, the Board 
concludes that there is insufficient information and detail 
from which to ascertain the current severity of the 
appellant's disability.  Accordingly, the veteran should be 
scheduled for a VA examination.  The RO should also contact 
the appellant requesting information regarding all medical 
treatment he has received for his service-connected right 
ankle disability during the course of this appeal.  See 
38 U.S.C.A. § 5103A(c) (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
veteran, the names and addresses of all 
medical care providers who have treated 
him for his service-connected residuals 
of a gunshot wound to the right ankle 
during the course of this appeal (since 
1997).  After securing the necessary 
release(s), the RO should attempt to 
obtain these records. 

2.  Thereafter, the appellant should be 
scheduled for a VA scar and joint 
examinations to determine the current 
severity of his service-connected 
residuals of a gunshot wound to the right 
ankle.  The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should obtain a detailed history 
and record the appellant's complaints in 
full.  Complete clinical findings should 
be reported.  The extent of any 
functional loss of the feet/ankle due to 
weakened movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the appellant 
is supported by adequate pathology and 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range of motion loss and 
function, with specific findings made 
regarding range of motion of the various 
joints of the veteran's foot and ankle, 
to include the extent to which that 
motion deviates from normal.  

3.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When satisfied the record is 
complete and adequate for rating 
purposes, the claim of an increased 
disability rating in excess of 10 percent 
for residuals of a gunshot wound to the 
right ankle should be readjudicated.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the requisite period of 
time for reply.  Thereafter, the claims 
should be returned to the Board for 
further review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


